Kupferman, J.
(dissenting). The plaintiff-respondent is a defendant in an action in the Superior Court of the Commonwealth of Massachusetts in connection with an idea piracy claim. It is there alleged that there was submitted to the defendant and another a unique insurance concept entitled “Double Dollar”, which was presented to the defendant and other insurance agents at a seminar. According to the plaintiff in the Massachusetts action, the plaintiff-respondent by its *334principal agreed, to keep the material confidential, and, if used, to compensate that plaintiff.
It is alleged that the plaintiff-respondent thereafter developed a similar program called "Executive Salary Protection” in violation of the agreement and the obligation to the Massachusetts plaintiff. The complaint in Massachusetts is a standard idea piracy claim involving, among others, causes of action for breach of contract, misappropriation, implied contract, unjust enrichment, etc. (See Solinger, Idea-Piracy Claims—or Advertiser, Beware!, in 1953 Copyright Problems Analyzed [CCH 1953], p 121 [Reprinted in Copyright Problems Analyzed (Rothman & Co., p 166)]; see, also, 3 Nimmer, Copyright [1979 ed], ch 16, Law of Ideas.)
In this action, plaintiff-respondent demands that the defendants-appellants’ insurance companies defend the action in Massachusetts and also indemnify the plaintiff-respondent in the event a judgment is recovered. The court at Special Term provided only for defense of the Massachusetts action and made no determination with respect to the indemnification, and I would affirm.
The insurance policy involved is one of error and omission. It specifically excludes "libel or slander”. Accordingly, it is obvious that it contemplated the possibility of coverage in the literary property field. While the insurance contract may be more limited than the usual policy in that area (see Ruder & Finn v Seaboard Sur. Co., 71 AD2d 216) it is well recognized that "the duty to defend is broader than the duty to pay” (Ruder & Finn v Seaboard Sur. Co., supra).